 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SERJIO PEREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:18-MJ-0030-JDP
12                    Plaintiff,                    STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    SERJIO PEREZ,
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Serjio Perez, hereby stipulate and jointly move this Court to
20   vacate the review hearing currently calendared for December 17, 2019.
21          Mr. Perez has provided satisfactory proof to the government that he has paid all fines and
22   that he has attended AA meetings for the specified period. Because he is in compliance with all
23   terms of probation the undersigned respectfully move the court to vacate the review hearing.
24   //
25   //
26   //
27   //
28   //
 1                                               Respectfully submitted,
 2
                                                 BENJAMIN J. WAGNER
 3                                               United States Attorney
 4   Dated: December 13, 2019                    /s/ Susan St. Vincent
                                                 SUSAN ST. VINCENT
 5                                               Acting Legal Officer
                                                 National Park Service
 6                                               Yosemite National Park
 7
 8                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 9
10   Date: December 13, 2019                     /s/ Benjamin A. Gerson
                                                 BENJAMIN A. GERSON
11                                               Assistant Federal Defender
                                                 Attorney for Defendant
12                                               JASON CORBISEZ
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                Perez– Stipulation to Vacate Review Hearing
 1                                                  ORDER
 2            Based on the parties’ joint representation that Mr. Perez is in compliance with the
 3   conditions of his probation, I vacate the review hearing scheduled for December 17, 2019, at
 4   10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:       December 17, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
                                    Perez– Stipulation to Vacate Review Hearing
